Title: Richard Cranch to John Adams, 3 June 1785
From: Cranch, Richard
To: Adams, John


     
      Dear Brother
      Boston June 3d 1785
     
     This will be handed to you by a worthy young Gentleman Mr. Bulfinch Son of Doctor Bulfinch; I doubt not but his Conduct will render him worthy of your Notice. I have not time to write you on publick Matters at present. The County have put me into the Senate this Year and we have very hard Service. I have enclosed the Speech of our new Governour &c. He is a Man of System and Application, and I hope our publick matters will take a better Turn by his Assistance. Your Children are well, Master Tommy spent last Week at our House, he left his Brother and all well; Brother and Sister Shaw were here Yesterday. Your Honored Mother and your Brother and Family are well, and all the other Branches of our old Circle. I received your esteemed Favour of the 13th. of December, and must assure you that, without denying my Senses, I cannot but conclude that you would have the Suffrages of the People for filling a certain Chair, notwithstanding you think “it is impossible that the Body of the People should think of you for their Governor.” I design to get you some Information on the Exports and Imports, Fisheries, Distilleries &c. in this State, and send you as soon as possible. I wrote by the last Ship Capt. Lyde to your Son, in answer to several very obliging Letters that I have received from him. As this Letter is a Miscellany I will that the Corporation of Harvard Colledge have voted the degree of Doctor in Divinity to the President Willard, Mr. Stevens of Kittery and your old Class-Mate Hemmingway—To Doctor Cotton Tufts the Degree of M.D. and Doctor Welsh the Degree of Batchellor of Physick. Which Votes were laid before the Overseers this Week, and will probably be confirmed.
     Brother Shaw informs me that Master Charles will be well fitted to enter the University at the ensuing Commencement.
     I have but just time to add that I am with the highest Esteem and Friendship your affectionate Brother
     
      Richard Cranch
     
     
      Mrs. Cranch is just come to Town and will send a few Lines which will be enclosed. We desire our kindest Regards to our dear Sister and your amiable Children. You will excuse this incoherent Scrawl as I write it in the Lobby in the midst of noise and disturbance. Adieu.
      I have wrote some time ago to Messrs. John van Heukelom and Son respecting the Goods in my Hands not yet disposed of. Sales are not quite so dull this Spring as they were, so that I hope to do something better with his Cloths now than I could last Year when the Glut of Goods was excessive.
     
    